Title: To James Madison from Edmund Pendleton, 31 December 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga Decemr 31. 1781
Since my last Mr Jefferson’s honourable acquittal of the loose sensure thrown out at Random on his character, hath come to my hand, and I send you a copy, which I doubt not you’l have published in one of the Phila. papers, that this stain may be wiped out whereever it may have reached. I am assured by a member of the Assembly that it was entered Unanimously in the House of Delegates & he believes in the Senate, tho’ the Clerk has omitted it in my copy.
I am told Genl. Nelson will also receive a Vote of thanks & approbation of his conduct, from a conviction that what he did wrong was imputable to a mistake in his Judgment & not from a corrupt heart. I am satisfied of the Integrity of his mind, but whether that should intitle him to more than indemnity, I doubt, however I have no uneasiness at their going further.
The business of finance hath at length ended in a Bill for funding all our paper, wch ceases now to be a tender, & is to be brought into the Treasury before October next, & burnt. Certificates are to be given in Specie at 1 for 1000 payable in 1779 & to bear Interest in the mean time. All former payments are to stand as made, but a scale of depreciation is fixed for adjusting All subsisting money Contracts. a Rider was added by the delegates to compel the Receipt of all paper tendered & refused, but it was thrown off by the Senate, as mounted to serve the particular purpose of a Delegate.
The scheme of taxation is one pct on lands, 10/ on slaves. 2/ on horses & 3d on cattle. Also 1 pct on all goods imported. The law for impowring Congress to lay their tax is suspended, upon information that other States had not acceeded to it; the Govr however is impower’d to give it force again, upon receiving proofs of the agreement of a Majority of the States to the measure. They have thank’d all the officers & Particularly the Marquis to whom they have voted a Bust, but have done nothing in the recruiting buisiness or Western Countrey, & It is thought will not, as they mean to adjourn in a day or two, if they can keep a house even for that time. Mr Jefferson, I am told, declines coming to Congress, nor do I learn that they purpose choosing another in his room. pray accept my wishes for your enjoying many returns of happy years & beleive me to be truly
Yours
Edmd Pendleton
Who commands at N. York? does Sr Harry continue, or obey the order for his recal?
